DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-7 and 9 are allowed.

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Sarah L. Kuhns on 06/10/2022.
	The claims are amended as follows:
Claim 1 Lines 2-3 reading “the thermoplastic polymer” should read --the thermoplastic polymer material--.
Claim 1 Line 4 reading “the edge” should read --an edge--.
Claim 2 Line 1 reading “the thermoplastic polymer” should read --the thermoplastic polymer material--.
Claim 3 Line 1 reading “a microneedle patch” should read --the microneedle patch--.
Claim 3 Line 2 reading “the thermoplastic polymer” should read --the thermoplastic polymer material--.
Claim 9 Line 3 reading “the thermoplastic polymer” should read --the thermoplastic polymer material--.
Claim 9 Line 5 reading “the thermoplastic polymer” should read --the thermoplastic polymer material--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither anticipates nor makes obvious a patch case comprising a thermoplastic polymer material, holding a microneedle patch comprising a support film which is heat-sealable to the thermoplastic polymer material, wherein a fusion surface of the microneedle patch is attached to the underside of the edge of the patch case by thermal fusion, and a break strength of a thermally fused portion is 0.01 to 20 N per unit, the unit being the area of a circle having a diameter of 1 cm, the break strength being quantified by compressing the fusion surface from above using a cylindrical rod having a diameter equal to a diameter of the fusion surface.
	In the present case, the limitation directed to break strength was rejected over Quan et al. (USPGPub 2014/0339117) in view of Kato (USPGPub 2016/0121092) and further in view of Kobayashi et al. (USPGPub 2012/0184916) wherein Kobayashi teaches a break strength configured for easy detachment of the microneedle patch from the patch case upon insertion of the microneedle patch to the dermis of a user (Kobayashi ¶ 0112-0120). However, the limitation reading “the break strength of a thermally fused portion is 0.01 to 20 N per unit, the unit being the area of a circle having a diameter of 1 cm, the break strength being quantified by compressing the fusion surface from above using a cylindrical rod having a diameter equal to a diameter of the fusion surface” was found to be obvious as a result effective variable for ensuring that the patch can be effectively detached, but not so low that accidental detachment will occur. In the instant case, the claimed range was not attested to by applicant to solve any particular problem and had not been demonstrated to be anything more than an obvious design choice, whereby modification to the invention of Quan in view of Kato and further in view of Kobayashi to discover the optimal or workable range of the bond strength would have been obvious.
	However, in arguments filed in an after final response dated 05/09/2022, applicant argues primary reference Quan merely relates to a container whereas Kato does not seek to detach its microneedle patch from a supporting member. Applicant goes on to argue that one of ordinary skill in the art would not have sought the result associated with the alleged “result effective variable” with regard to Quan in view of Kato and as such, one would not have been motivated to modify Quan in view of Kato to have a thermal fusion surface with the claimed break strength. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), it was held that a parameter must be recognized as a result effective variable (one in which a recognized result is achieved), prior to the determination of the optimum/workable range of said variable being determinable as routine experimentation, wherein “obvious to try” is not valid as a rationale in a rejection over 103 obviousness. 
	In the present case, where Quan in view of Kato are relied upon to teach a patch case comprising a thermoplastic polymer material, holding a microneedle patch comprising a support film which is heat-sealable to the thermoplastic polymer material, wherein a fusion surface of the microneedle patch is attached to the underside of the edge of the patch case by thermal fusion. However, as argued by applicant, one of ordinary skill would not have recognized a need for a break strength to separate the microneedle patch from the patch case, and thus, an optimal workable range of break strength is not obvious as a result effective variable. Therefore, prior art Kobayashi is insufficient by itself to teach “a break strength of a thermally fused portion is 0.01 to 20 N per unit, the unit being the area of a circle having a diameter of 1 cm, the break strength being quantified by compressing the fusion surface from above using a cylindrical rod having a diameter equal to a diameter of the fusion surface.” 
	In the present case, pertinent prior art includes Kim (USPGPub 2021/0330951), Kim et al. (USPGPub 2021/0330952), Rajaraman et al. (USPGPub 2021/0024351), Frederickson et al. (USPGPub 2019/0240470), Nagai et al. (USPGPub 2019/0083769), Nordon et al. (USPGPub 2017/0274196), Wirtanen et al. (USPGPub 2015/0290444), Wang et al. (USPGPub 2014/0336487), Tomono (USPGPub 2009/0234301), Chan et al. (USPGPub 2007/0299388), and Cleary et al. (USPGPub 2005/0228340). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783